FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    June 9, 2009
                      UNITED STATES COURT OF APPEALS
                                                                Elisabeth A. Shumaker
                                    TENTH CIRCUIT                   Clerk of Court



 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                        No. 08-8086
 v.                                               (D.C. No. 08-CR-13-ABJ)
                                                         (D. Wyo.)
 TERRANCE WILLIAM BROWN,

          Defendant - Appellant.


                                  ORDER & JUDGMENT *


Before KELLY, BRISCOE, and HOLMES, Circuit Judges.


      Defendant-Appellant Terrance William Brown was convicted of being a

felon in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2). In the wee hours of the morning, a police officer pulled Mr. Brown’s

car over, after the police officer, who was conducting surveillance in a high crime

area, observed Mr. Brown retrieve a shotgun from the trunk of his car and give it

to another individual. Mr. Brown argues that the police officer violated his


      *
          This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1. After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
Fourth Amendment rights by pulling his car over without having reasonable

suspicion to justify an investigatory stop. We exercise jurisdiction under 28

U.S.C. § 1291 and conclude that under the totality of the circumstances the police

officer had reasonable suspicion to stop Mr. Brown for an investigatory stop.

Accordingly, we AFFIRM the district court’s judgment.

                                 BACKGROUND

      Around 3:30 a.m., while conducting surveillance of a convenience store

located in a high crime area, long-time police officer James Yurkiewicz observed

a white Cadillac pull into the store’s parking lot. The driver, later identified as

Kelvin Montgomery, got out of the Cadillac and entered the convenience store.

Soon thereafter, Mr. Brown and his passenger, Levi Neef, pulled into the store’s

parking lot. Mr. Brown did not park his car near the store’s door. Rather, he

parked his car on the south side of the convenience store, where it was dark and

out of the store clerk’s view. Officer Yurkiewicz testified that Mr. Brown got out

of his vehicle and walked toward the street, looking around as if he was looking

to see whether any police cars, other vehicles, or other people were in the area.

      Mr. Neef (Mr. Brown’s passenger) also got out of the car and went to the

Cadillac and got into the front driver’s side seat. Mr. Montgomery then left the

convenience store. Mr. Neef got out of the Cadillac, and Mr. Brown walked over

to the men. They all began conversing. After talking for a few moments, Mr.

Brown opened the trunk of his car, and the men looked at something in the trunk.

                                         -2-
Mr. Montgomery then returned to his vehicle and moved it to a place near Mr.

Brown’s car.

      Mr. Brown handed Mr. Montgomery a pump shotgun that he had gotten out

of the trunk of his car. Mr. Montgomery looked over the shotgun and then

handed Mr. Brown something. Mr. Montgomery placed the shotgun in the trunk

of his car and then drove off. Mr. Brown and Mr. Neef got back into Mr.

Brown’s car and drove off. Neither Mr. Brown, Mr. Neef, nor Mr. Montgomery

was wearing any hunting paraphernalia.

      Concerned about what he thought could be a transfer of stolen property, a

drug transaction, or a robbery setup, Officer Yurkiewicz called for backup and

subsequently stopped Mr. Brown’s car. During the stop, Officer Yurkiewicz had

police dispatch run Mr. Brown’s identification through the National Crime

Information Center and discovered that Mr. Brown previously was convicted of a

felony. Officer Yurkiewicz then arrested Mr. Brown for being a felon in

possession of a firearm.

      Mr. Brown was charged with being a felon in possession of a firearm. He

moved to suppress the evidence seized as a result of the stop, claiming the stop

was unlawful because the “officer had no cause to believe a crime had been

committed or was being committed.” R., Vol. I, Doc. 14, at 3 (Def.’s Mot. for an

Order Suppressing Evidence, dated July 21, 2008). The district court denied the

motion to suppress, finding that Officer Yurkiewicz had reasonable suspicion,

                                         -3-
based on the totality of the circumstances, to effectuate the investigatory stop.

Mr. Brown was convicted by a jury and sentenced by the court to a term of 30

months’ imprisonment. This appeal followed.

                                    DISCUSSION

      Mr. Brown contends that Officer Yurkiewicz violated his Fourth

Amendment rights by pulling his car over without having reasonable suspicion to

justify an investigatory stop. In reviewing a district court’s denial of a motion to

suppress,

             [w]e consider the evidence in the light most favorable to the
             prevailing party, here the government, and accept the district
             court’s factual findings unless clearly erroneous. But, the
             ultimate determination of reasonableness under the Fourth
             Amendment is a question of law reviewable de novo. The
             defendant bears the burden of establishing that the challenged
             stop violated the Fourth Amendment.

United States v. Cheromiah, 455 F.3d 1216, 1220 (10th Cir. 2006) (citations and

internal quotation marks omitted); United States v. Cortez-Galaviz, 495 F.3d

1203, 1205 (10th Cir. 2007), cert. denied, 128 S. Ct. 933 (2008). Because we

conclude that Officer Yurkiewicz’s investigatory stop of Mr. Brown was

supported by reasonable suspicion, we affirm.

       “A law enforcement officer may stop and briefly detain a person for

investigative purposes ‘if the officer has a reasonable suspicion . . . that criminal

activity ‘may be afoot.’” United States v. Soto-Cervantes, 138 F.3d 1319, 1322

(10th Cir. 1998) (quoting United States v. Sokolow, 490 U.S. 1, 7 (1989)); see

                                         -4-
United States v. Arvizu, 534 U.S. 266, 273 (2002). In other words, the detaining

officer “must have a particularized and objective basis for suspecting the

particular person stopped of criminal activity.” United States v. Cortez, 449 U.S.

411, 417-18 (1981); United States v. Guerrero, 472 F.3d 784, 787 (10th Cir.

2007). “[W]e defer to trained law enforcement personnel, allowing officers to

draw on their own experience and specialized training to make inferences from

and deductions about the cumulative information available to them that might

well elude an untrained person.” Guerrero, 472 F.3d at 787 (alteration and

internal quotation marks omitted). We do not consider each factor adding up to

reasonable suspicion individually; we look at the totality of the circumstances.

Arvizu, 534 U.S. at 273; Cortez-Galaviz, 495 F.3d at 1205-06.

      Applying this standard here, we conclude that reasonable suspicion

supported the stop. Officer Yurkiewicz was a trained officer with nearly 30

years’ experience. While conducting surveillance at 3:30 a.m. in a locale

described as a high crime area, Officer Yurkiewicz observed suspicious conduct

by Mr. Brown upon Mr. Brown’s arrival at the scene. United States v. Dennison,

410 F.3d 1203, 1208 (10th Cir. 2005) (“[Defendant’s] presence in a high-crime

area is not, ‘standing alone,’ enough to provide reasonable suspicion, but it may

be a ‘relevant contextual consideration’ in a Terry [v. Ohio, 392 U.S. 1 (1968)]

analysis.” (quoting Illinois v. Wardlow, 528 U.S. 119, 124 (2000))). Mr. Brown

parked out of the store clerk’s view in a dark area of the parking lot. Mr. Brown

                                        -5-
did not go into the store but instead walked to the street as if he was looking to

see whether any police, cars, or other people were in the area. Officer

Yurkiewicz then observed Mr. Brown meet with another individual (i.e., Mr.

Montgomery)—in an apparent arranged meeting—during which Mr. Brown

showed the individual something in his car trunk.

      Mr. Brown then took a pump shotgun from his car trunk and gave it to the

other individual in exchange for something. The participants in this transaction

were not wearing hunting paraphernalia, which might suggest one legitimate

reason for possession of the shotgun. Officer Yurkiewicz, concerned about what

he thought could be a transfer of stolen property, a drug transaction, or set up for

a robbery, called for backup and subsequently made an investigatory stop of Mr.

Brown. Considering the totality of the circumstances, and giving due deference

to the factual inferences drawn by an experienced and trained police officer, we

conclude that Officer Yurkiewicz had a “particularized and objective basis” for

suspecting that Mr. Brown was involved in criminal activity.




                                          -6-
                         CONCLUSION

For the foregoing reasons, we AFFIRM the district court’s judgment.


                              ENTERED FOR THE COURT



                              Jerome A. Holmes
                              Circuit Judge




                                -7-